EXHIBIT 99.1 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 C O N T E N T S Page Independent Auditors’ Report 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 12 Greenway Plaza, Suite 1202 Houston, TX 77046 Phone713-561-6500 Fax713-968-7128 Webwww.uhy-us.com INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholder of Energy XXI Gulf Coast, Inc. We have audited the accompanying consolidated balance sheets of Energy XXI Gulf Coast, Inc. (a Delaware Corporation) and subsidiaries (the “Company”) as of June 30, 2010 and 2009, and the related consolidated statements of operations, stockholder’s equity and cash flows for each of the three fiscal years in the period ended June 30, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy XXI Gulf Coast, Inc. and subsidiaries as of June 30, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the three fiscal years in the period ended June 30, 2010, in conformity with accounting principles generally accepted in the United States of America. /S/ UHY LLP Houston, Texas September 20, 2010 - 1 - ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Receivables: Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Royalty deposit Derivative financial instruments TOTAL CURRENT ASSETS Oil and gas properties – full cost method of accounting, including $144.3 million and $165.4 million unevaluated properties at June 30, 2010 and 2009, respectively, net of accumulated depreciation, depletion, amortization and impairment Other Assets Derivative financial instruments Debt issuance costs, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Asset retirement obligations Derivative financial instruments Current maturities of long-term debt TOTAL CURRENT LIABILITIES Long-term debt, less current maturities, face value of $727,966 and $984,531 at June 30, 2010 and 2009, respectively Asset retirement obligations Derivative financial instruments TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 13) STOCKHOLDER’S EQUITY Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 shares issued and outstanding at June 30, 2010 and 2009 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income taxes TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See accompanying Notes to Consolidated Financial Statements - 2 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands) Year Ended June 30, REVENUES Oil sales $ $ $ Natural gas sales TOTAL REVENUES COSTS AND EXPENSES Lease operating expense Production taxes Impairment of oil and gas properties - - Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) ) TOTAL COSTS AND EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSE) Other income Interest expense ) ) ) TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) $ See accompanying Notes to Consolidated Financial Statements - 3 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY (In Thousands, except share information) Retained Accumulated Additional Earnings Other Total Common Stock Paid-in (Accumulated Comprehensive Stockholder’s Shares Value Capital Deficit) Income (Loss) Equity Balance, June 30, 2007 $
